Citation Nr: 0939036	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for a left heel 
disorder.  

4.  Entitlement to service connection for a right heel 
disorder.  

5.  Entitlement to service connection for bronchitis.  

6.  Entitlement to service connection for a neck disorder.  

7.  Entitlement to service connection for a back disorder.  

8.  Entitlement to service connection for a chest wall 
disorder.  






REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran's DD Form 214 shows active duty for training 
(ACDTRA) from November 1995 to March 1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Atlanta, Georgia, VA Regional Office (RO).  

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Initially, a deferred rating decision, dated February 24, 
2000, notes the following: "Request Hardcopy SMR's from her 
reserve unit 806th Med Co.  I have done the diary."  The 
Board notes that the response to this request, if any, has 
not been associated with the claims file.  

In addition, a September 2005 Formal Finding of 
Unavailability of Service Records notes that service records 
dated from November 15, 1995 to March 22, 1996 were 
unavailable.  In correspondence received in December 2005, 
the Veteran stated that she had Reserve service through June 
2003, and testified that she was injured while on inactive 
duty for training (INACDUTRA).  Transcript at 8 (2009).  

In the January 2006 rating decision, the agency of original 
jurisdiction (AOJ) noted that the Veteran's DD Form 214 
showed four months and eight days of ACDUTRA, noting 
incomplete service treatment records, dated from 1996 to 
1998.  Verification of the dates of ACDUTRA and/or INACDUTRA 
is not documented in the claims file.  

The Board notes that a January 1996 service treatment record 
reflects complaints of right heel pain and left leg pain for 
two days, and also notes complaints of right leg pain and 
left heel pain for five weeks.  A February 1998 treatment 
record notes complaints of neck and upper chest pain, and a 
February 1998 DD Form 689 reflects complaints of pain in the 
neck, chest and back.  An October 1998 record reflects 
complaints of coughing.  

In addition, the Board notes that the Veteran testified that 
she injured her back prior to service in 1994, received 
Worker's Compensation benefits, and referenced a VA medical 
center.  Transcript at 15 (2009).  The records are not 
associated with the claims file.  





In this case, the Board finds that further development is in 
order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any response 
to the request noted in the February 24, 
2000 deferred rating decision with claims 
file, if available.  If unavailable, such 
should be documented in the record.  

2.  The AOJ should verify the dates of all 
periods of ACDUTRA and INACDUTRA and 
document such in the claims file.  

3.  The AOJ should associate with the 
claims file any relevant treatment records 
from the VA medical center referenced at 
the hearing.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


